DETAILED ACTION
Claims 1 and 11 are amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20120019562) in view of Kim (US 20120154447).
As per claim 1, Park discloses a display apparatus (Abstract) comprising:
a touch display (Fig. 1, #11; [0059]); and 
a processor (#13; [0065]) configured to:
display a plurality of menu items on the touch display (Figs. 10-11; [0087]; [0108]-[0112]),
identify an information depth (i.e., an upper-level menu or a lower-level menu) based on the identified touch area (Fig. 9; [0087]; [0107]-[0112]), and
perform control to display content corresponding to the selected one item (i.e., touched icon) in a layout corresponding to the identified information depth (i.e., an upper-level menu or a lower-level menu; Figs. 10-11; [0087]; [0107]-[0112]).
However, Park does not explicitly teach based on receiving a touch input to select one item among the plurality of menu items, identify a touch area and a touch shape on the touch display corresponding to the touch input,

Kim teaches based on receiving a touch input to select one item among the plurality of menu items (Fig. 9A-B, #910a-d), identify a touch area and a touch shape on the touch display corresponding to the touch input ([0099]-[0101]; [0146]-[0150]),
wherein a size of the display content is changed based on the identified touch area and the identified touch shape (Figs. 13A-B; [0191]; [0194]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display content of Park changed according to Kim so that the size of each icon can be changed so as to provide a specific visual effect (Kim: [0191]).
As per claims 2 and 12, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein (the displaying the content comprises) the processor is configured to:
based on the touch area (i.e., finger touch area 31 is ‘small’) being less than a threshold value, perform control to display(ing) content corresponding to the one item in a first layout corresponding to a first depth ([0087]; [0108]-[0112]), and,
based on the touch area (i.e., finger touch are 31 is ‘large’) being greater than or equal to the threshold value, perform control to display(ing) content corresponding to the one item in a second layout corresponding to a second depth ([0087]; [0108]-[0112]),
wherein a number of the content displayed in the second layout is different from a number of the content displayed in the first layout ([0087]; [0108]-[0112]).

As per claims 6 and 16, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the (displaying the content comprises) processor is configured to:
based on the one item being a content list item, in response to the touch area being less than a first threshold value, perform control to display(ing) a content file list in a first layout corresponding to a first depth ([0108-[0112]),
in response to the touch area being greater than or equal to the first threshold value and less than a second threshold value, perform control to display(ing) a lower folder list in the second layout corresponding to a second depth ([0108]-[0112]), and,
in response to the touch area being greater than or equal to the second threshold value, perform control to display(ing) an upper folder list in a third layout corresponding to a third depth ([0087]; [0108]-[0112]).
As per claims 7 and 17, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to perform control to (the displaying the content comprises) display(ing) a fewer number of content as a size of the touch area increases ([0111]-[0112]).
As per claims 8 and 18, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the touch input is a first touch input, and (the displaying the content comprises) the processor is configured to:

based on receiving a second touch input on the user interface, identify a touch area that corresponds to the second touch input and change the layout based on a touch area that corresponds to the second touch input (Fig. 13; [0116]; [0118]).
As per claims 9 and 19, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to (further comprising):
based on the touch shape that corresponds to the touch input being a palm shape, identify(ing) a user’s body size based on the identified touch area ([0211]; [0227]; [0231]),
identify(ing) a position on a display on which the content is to be displayed based on the identified body size ([0087]; [0108]-[0112]), and
perform control to display(ing) the content in a layout corresponding to the identified information depth on the identified position on the display ([0087]; [0108]-[0112]).
As per claim 11, Park discloses a method (Abstract) comprising:
displaying a plurality of menu items on a touch display (Fig. 1, #11; [0059]);
identifying an information depth (i.e., an upper-level menu or a lower-level menu) based on the identified touch area ([0087]; [0107]-[0112]); and
displaying content corresponding to the selected one item (i.e., touched icon) in a layout corresponding to the identified information depth (i.e., an upper-level menu or a lower-level menu; Figs. 9-11; [0087]; [0107]-[0112]).

wherein a size of the display content is changed based on the identified touch area and the identified touch shape.
Kim teaches based on receiving a touch input to select one item among the plurality of menu items (Fig. 9A-B, #910a-d), identifying a touch area and a touch shape corresponding to the touch input ([0099]-[0101]; [0146]-[0150]);
wherein a size of the display content is changed based on the identified touch area and the identified touch shape (Figs. 13A-B; [0191]; [0194]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display content of Park changed according to Kim so that the size of each icon can be changed so as to provide a specific visual effect (Kim: [0191]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim in view of Freed (US 9030419).
As per claims 10 and 20, Park in view of Kim discloses the display apparatus (method) of claim 1 (claim 11), wherein
a touch input is a first touch input (Park: Fig. 13; [0116]), and the (method further comprises) processor is configured to:
based on receiving a second touch input, identify(ing) left and right hand information corresponding to the second touch input and a touch area corresponding to the second touch (Park: [0114]; [0116]).

identify(ing) a scroll speed based on a touch area, corresponding to the second touch input, and
change (changing) a screen displayed based on the identified scroll direction and scroll speed.
Freed teaches identify(ing) a scroll direction based on the identified left and right hand information (col. 4, line 45-59),
identify(ing) a scroll speed based on a touch area, corresponding to the second touch input (Fig. 7; col. 11, line 36-col. 12, line 6), and
change (changing) a screen displayed based on the identified scroll direction and scroll speed (col. 4, line 45-59; col. 11, line 36-col. 12, line 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the scrolling feature disclosed by Freed to the display apparatus of Park in view of Kim so that the speed of advancing forward or backwards through the ordered series of content items may be regulated by the amount of force applied to the force-sensitive touch sensor (Freed: col. 4, line 60-62).
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of a display apparatus comprising a touch display identifying an information depth based on the identified touch area does not teach or fairly suggest based on the one item being a calendar item, in response to the touch area being less than a first threshold value, perform control to display a daily content in a first layout corresponding to a first depth, in response to the touch area being greater than or equal to the first threshold value and less than a second threshold value, perform control to display a weekly content in a second layout corresponding to a second depth, and in response to the touch area being greater than or equal to the second threshold value, perform control to display a monthly content in a third layout corresponding to a third depth, based on the one item being a content list item, in response to the touch area being less than a first threshold value, perform control to display a text list for a plurality of contents in a first layout corresponding to a first depth, in response to the touch area, being greater than or equal to the first threshold value and less than a second threshold value, perform control to display a thumbnail and title information of the plurality of contents, and in response to the touch area being greater than or equal to the second threshold value, perform control to display an image of the plurality of contents in a third layout corresponding to a third depth.
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Applicant states on page 13 in the Remarks, “Therefore, Kim disclose that the size of the display icon is changed according to a specific gesture such as a pinch-in or 
	The Examiner does not agree. Kim discloses in reference to Figure 13A and paragraph 0191, “Referring to FIG. 13A(a), the touchscreen 151 displays a plurality of icons 1310a to 1310f, and then the touchscreen 151 receives a touch area 1305 from the user. Referring to FIG. 13A(b), as the touch area is being moved, the plurality of icons 1310a to 1310f is also changed (or varied). More specifically, the plurality of icons 1310a to 1310f, which corresponds to the control targets, may be controlled so that the respective positions can be changed. Additionally, the plurality of icons 1310a to 1310f may also be controlled so that the size of each icon can be changed so as to provide a specific visual effect. Referring to FIG. 13A(c), as the touch area is further moved, the plurality of icons 1310a to 1310f may be gathered at a left side of the touchscreen 151. Simultaneously, in order to provide a visual effect, the plurality of icons 1310a to 1310f, which corresponds to the control targets, may be expressed and More specifically, the control operation being performed by the area touch motion may also be visually expressed and displayed”. 
	Kim further discloses in reference to Figure 13B and paragraph 0194, “With respect to gradual movements of the touched areas corresponding to the third touch pattern, FIGS. 13B(a) to 13B(e) respectively illustrate examples of the size of each icon 1320a to 1320d being varied and displayed accordingly. Referring to FIG. 13B(a), a plurality of icons 1320a to 1320d is displayed on the touchscreen 151, and a first area touch 1315a corresponding to the third touch pattern is inputted to the touchscreen 151. Referring to FIG. 13B(b), as a second area touch 1315b of the third touch pattern is inputted, icons 1320a to 1320d corresponding to the control targets have their sizes reduced. Referring to FIG. 13B(c), as a third area touch 1315c of the third touch pattern is inputted, the icons 1320a to 1320d have their sizes reduced to even smaller sizes. Referring to FIG. 13B(d), as a fourth area touch 1315d of the third touch pattern is inputted, the shape of the touch area corresponds to a hand motion of making a tight fist. Referring to FIG. 13B(e), as a result of the control operation corresponding to the third touch pattern, the icons 1320a to 1320d may be generated in a new directory 1330”.
	Therefore, Kim discloses the limitation of “wherein a size of the display content is changed based on the identified touch area and the identified touch shape” as recited in claim 1 and similarly in claim 11.

	Applicant states on page 13 in the Remarks, “In addition, according to the embodiments in FIGS. 13A and 13B of Kim, the size of the icon can be changed only 
However, it is noted that the features upon which applicant relies (i.e., change the size of the contact based on the touch area and touch shape even if there are no continuous touch inputs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622